DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.


Status of Claims
Claims 1, 3, 4, 7-9, 11-13, and 16-22 are pending in this application.
Cancellation of claims 2, 6, and 10 is acknowledged; claims 5, 14, and 15 already stand canceled.
Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 October 2020.

Claims 1, 3, 4, 7-9, 11-13, 21, and 22 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, “The pharmaceutical composition according to any one of claims 4 to 6.”  However, claims 5 and 6 are now canceled, and thus the dependence of claim 13 is unclear.
To overcome this rejection, the Examiner suggests Applicant amend claim 13 to read, “The pharmaceutical composition according to claim 4.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 26 January 2021:
Claims 1, 3, 4, 7-9, 11-13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meergans et al. (“Meergans”, US 2015/0272891) in view of Stanic Ljubin et al. (“Stanic”, WO 2015/121472).  US 2016/0346267 is the national stage entry of WO ‘472; for ease of citation, relevant passages will be cited from the US ‘267 reference.
Regarding claim 1, Meergans teaches oral dosage form for modified release of apixaban (e.g., abstract).  The apixaban is used in particulate form (e.g., paragraph [0023]) having a particle size distribution (D90-value) of 90 µm or greater, in particular of 90 to 500 µm (e.g., paragraph [0024]).  The oral dosage form can preferably comprise one or more pharmaceutical excipients, which include filler (i.e., diluent), lubricant, and disintegrant (e.g., paragraph [0070]).  
While Meergans teaches one or more excipients may be present, Meergans does not specifically teach the presence of a surfactant.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a surfactant in the composition of Meergans according to the teachings of Stanic; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of a surfactant is a known and useful excipient in compositions of apixaban comprising similar components, as taught by Stanic, and Meergans already teaches excipients which may be present are those with which the person skilled in the art is familiar (e.g., paragraph [0069]).
Regarding particle size (claims 1, 3, 21), Meergans teaches a particle size distribution (D90-value) of 90 µm or greater, in particular of 90 to 500 µm (e.g., paragraph [0024]), which overlaps the claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Regarding the newly added limitation wherein the composition is binder-free (claim 1 as amended), it is noted that Meergans does not teach the presence of a binder.  Also note that, while the matrix former taught by Meergans may be chosen from compounds which Applicant identifies as a binder, such as such as cellulose derivatives (e.g., HPMC; see paragraph [0052]), Meergans also teaches matrix formers which are not identified as binders, such as wax, fat, oil (e.g., paragraph [0038]).  Additionally, Meergans teaches certain compounds which Applicant identifies as a binder, such as 
Regarding dosage form (claims 7, 8, 22), Meergans teaches the oral dosage form is preferably a tablet (e.g., paragraph [0102]).
Regarding diluent selection (claims 9, 21), Meergans teaches preferred fillers include microcrystalline cellulose and lactose (e.g., paragraph [0071]), and thus the skilled artisan would envisage a mixture thereof.
Regarding surfactant selection (claims 11, 21), Stanic teaches suitable surfactants include sodium lauryl sulfate (e.g., paragraph [0041]).
Regarding disintegrant selection (claims 12, 21), Meergans teaches suitable disintegrants include croscarmellose sodium (e.g., paragraph [0081]).
Regarding lubricant selection (claims 13, 21), Meergans teaches suitable lubricants include magnesium stearate (e.g., paragraph [0074]).
Regarding claim 22, it is noted said claim is a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Since the composition of the prior art comprises all of the components of the claimed invention, it reads on the claim, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive.  
In a preferred embodiment the apixaban particle size distribution has a D90-value of 90 µm or greater, in particular of 95 to 500 µm. In another preferred embodiment the particle size distribution has a D90-value of the apixaban particles from 40 to 350 µm, more preferably from 50 to 120 µm, in particular from 55 to 100 µm.” (Emphasis added.)  Therefore, Meergans teaches two alternate embodiments, one of which has a D90-value of 90 µm or greater, in particular of 95 to 500 µm.  In response to Applicant’s arguments regarding ratios of particle size distribution taught by Meergans, it is noted that ratios of particle size distribution are not recited in the claimed invention, and thus the relevance of this statement is not clear.  In response to Applicant’s argument that examples of Meergans teach a particle size of less than 100 µm, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In this case, since Meergans specifically teaches a preferred embodiment is a particle size having a D90-value of 95 to 500 µm, one skilled in the art would reasonably expect a particle size within said range may be selected with a reasonable expectation of success, absent evidence to the contrary.  In the case where prima facie case of obviousness exists.  See MPEP 2144.05 I.
In response to applicant's arguments against the references individually (in this case, that Meergans does not teach all components of the composition, i.e., the claimed apixaban, diluent, surfactant, disintegrant, and lubricant), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is not based on Meergans alone (which teaches all components except surfactant, but also teaches known excipients may be included), but Meergans in view of Stanic (which teaches known excipients in apixaban compositions include surfactant), thus meeting all the limitations of the claims.  
Applicant also argues its pharmaceutical composition exhibits surprising results, citing Examples 6 to 15 of the instant application.
This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  The data presented in the specification compares apixaban tablets of the claimed invention to a reference drug ELIQUIS.  However, the data does not detail what ingredients are in the ELIQUIS tested, and thus it is not clear if or how the comparative data relates to any comparison to the closest prior art (i.e., the composition of Meergans).  Additionally, since test compositions Examples 2-5 (used in Examples 6-15) each contain specific ingredients for the excipients present, it is not clear if the probative valued can be extended a composition having any diluent, any surfactant, any disintegrant, and any lubricant, as 
Applicant also argues Stanic teaches the use of binder as essential element of the composition, whereas the claimed invention is binder-free.  Applicant asserts Stanic teaches away from the claimed invention which is binder free.
In response to Applicant’s arguments regarding the teachings of Stanic, it is noted that the teachings of Stanic are relied upon merely to demonstrate that a surfactant is a known excipient for apixaban compositions, as taught by Stanic.  Stanic need not specifically teach a composition which is binder free because the teachings of Stanic are not wholly incorporated into the teachings of Meergans, but merely relied upon to demonstrate what the skilled artisan would understand from the phrase “those [excipients] with which the person skilled in the art is familiar” as taught by Meergans.  Therefore, since Meergans already teaches that excipients which may be used in its compositions are those with which the person skilled in the art is familiar (e.g., paragraph [0069]), and Stanic teaches known excipients for apixaban compositions includes those excipients already taught by Meergans (i.e., filler (diluent), disintegrant, and lubricant; e.g., see Stanic at paragraph [0045]) as well as surfactant (e.g., paragraph [0039]), the skilled artisan would find it obvious to include a surfactant in the composition of Meergans, with a reasonable expectation of success.
Applicant further argues there is no motivation or suggestion by Stanic to spray the surfactant on apixaban, which applicant asserts “plays a very critical role in formulation of apixaban”, such as uniformity of drug content with low chances of dose variation, optimum dissolution profile, and bioequivalent to marketed ELIQUIS® tablets.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, since Meergans already teaches that excipients which may be used in its compositions are those with which the person skilled in the art is familiar (e.g., paragraph [0069]), and Stanic teaches known excipients for apixaban compositions includes those excipients already taught by Meergans (i.e., filler (diluent), disintegrant, and lubricant; e.g., see Stanic at paragraph [0045]) as well as surfactant (e.g., 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611